Citation Nr: 0636144	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  96-50 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of left knee 
anterior cruciate ligament repair, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1990 to March 
1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 decision by the RO in St. 
Petersburg, Florida which denied an increase in a 10 percent 
rating for service-connected residuals of left knee anterior 
cruciate ligament repair.  In June 1998, the Board remanded 
the case to the RO for further evidentiary development and 
procedural development.  In a November 2000 rating decision, 
the RO granted a separate 10 percent rating for degenerative 
changes of the left knee.  The veteran did not appeal this 
decision.  The veteran's claim was again remanded by the 
Board in August 2004 in order to provide the veteran with a 
hearing.  The veteran failed to report to the scheduled RO 
hearing.  Accordingly, there are now no outstanding hearing 
requests.

The case was forwarded to the Board by the RO in Newark, New 
Jersey.


FINDING OF FACT

The veteran failed to report for scheduled VA examinations of 
his left knee disability without good cause in September and 
October 2003.  An examination was needed to determine whether 
he meets the schedular criteria for a higher rating.


CONCLUSION OF LAW

The veteran's claim for a rating in excess of 10 percent for 
residuals of left knee anterior cruciate ligament repair must 
be denied as a matter of law.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.655(a), (b) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters:

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for the 
disability for which an increased rating is sought, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As explained below, 
the Board has determined that an increased rating is not 
warranted.  Consequently, no effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran in not notifying him of the evidence pertinent to 
that element.

The veteran's increased rating claim was initially 
adjudicated before the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The record reflects that 
letters dated in July 2003, and November 2003, from the 
originating agency informed the appellant of what evidence 
was required to substantiate his claim and of his and VA's 
respective duties for obtaining evidence.  Although the RO 
did not specifically request the veteran to submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.

The Board notes that the veteran submitted a copy of a 
private examination report of his left knee.  The veteran has 
been scheduled for two VA examinations, but he has failed to 
report for the scheduled examinations.  In November 2003, the 
RO requested that the veteran notify VA if he was willing to 
report for another examination and the veteran did not 
respond.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the claim 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria:

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655. 

The veteran's left knee disability is assigned a 10 percent 
rating under 38 C.F.R. § 4.71, Diagnostic Code 5257 and he 
has been assigned a separate 10 percent rating under 
Diagnostic Code 5010, 38 C.F.R. § 4.71a.

Pursuant to Diagnostic Code 5010, arthritis due to trauma 
substantiated by X-ray findings is to be rated as 
degenerative arthritis.

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, the disability is to 
be rated as follows: with X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.

In addition, Note 1 states that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  Note 2 further 
states that the 20 percent and 10 percent ratings based on X-
ray findings, above, will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is 
warranted when it is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2006).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2006).

Factual background:

The veteran submitted his claim for an increased rating for 
his left knee disability in February 1996.  A March 1996 VA 
examiner noted that the veteran had had a left knee anterior 
cruciate ligament reconstruction in 1993 which appeared to 
have failed and the veteran would most likely require a 
second reconstruction.  This examination showed range of 
motion of the left knee from zero to 130 degrees and no 
significant laxity with varus and valgus stress.

A private examination in July 1998 revealed that the veteran 
had Grade I to II laxity when Lachman's test was performed 
and compared to the right knee.  

On VA examination in October 1998, the veteran reported that 
he constantly wore a left knee brace.  Range of motion of the 
left knee was from zero to 90 degrees.  The veteran had 
positive anterior drawer and positive Lachman's.  The left 
knee was stable to varus and valgus stress.  The examiner 
stated that the veteran would almost certainly require 
further surgical intervention due to decreased range of 
motion, excessive pain, and instability.

Analysis:

The Board notes that the above described medical evidence 
does not show that the veteran met the criteria for a higher 
rating.  These reports show that the veteran had full 
extension of the left knee, which means the veteran would not 
be entitled to a separate compensable rating for limitation 
of extension of the left knee.  Additionally, his flexion 
does not meet the criteria for a compensable rating.  The 
veteran was assigned a separate 10 percent rating based on 
him having arthritis and some limitation of motion.  
Furthermore, the examination reports of record do not show 
more than slight instability of the knee which means the 
veteran would not be entitled to a rating in excess of his 
current 10 percent for other impairment of the knee.

Regardless, the Board finds that due to the veteran's failure 
to appear for VA examinations, the Board does not have 
discretion to go ahead and adjudicate his claim based on the 
rating criteria.

In September 2003 the veteran was informed that a VA 
examination was necessary to make a determination on his 
claim and the veteran was scheduled for a VA examination.  
The veteran failed to report for the examination.  In October 
2003, the veteran was again informed of the necessity of an 
examination and scheduled for another examination.  Once 
again the veteran failed to report for the examination.  
Neither the veteran nor his representative has provided any 
reason or good cause for the veteran's failure to report for 
the scheduled evaluations.

In a November 2003 letter, the veteran was informed of his 
failure to report to the September and October 2003 
examinations, and requested to notify VA if he was willing to 
report for an examination.  The veteran did not subsequently 
contact VA regarding a VA examination.

The February 2004 Supplemental Statement of the Case (SSOC) 
noted the veteran had failed to report for his VA 
examinations and that, consequently, there was no new 
evidence to show that his left knee disability had increased 
in severity.  The SSOC set forth the provisions of 38 C.F.R. 
§ 3.655, which, as has been discussed above, include the 
ramifications of a failure to report for an examination 
scheduled pursuant to a claim for a higher rate of disability 
compensation.

Clearly, based on the evidence cited, the veteran failed 
without explanation to report for his VA examinations.  They 
were scheduled to evaluate the severity of his service-
connected left knee disability, which is the dispositive 
issue before the Board.  It is patently obvious from the 
record before the Board that he was advised of what was 
required of him to adjudicate this claim, but he nonetheless 
has failed to comply.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  

There is no indication the veteran's address has changed; he 
has not submitted a change of address form, nor has any mail 
to him been returned as undeliverable.  If, per chance, he 
has changed addresses without informing VA, it is well 
established that it is his responsibility to keep VA advised 
of his whereabouts in order to facilitate the conducting of 
medical inquiry.  If he does not do so, "there is no burden 
on the part of the VA to turn up heaven and earth to find 
him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Court also has ruled that there is a "presumption of 
administrative regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties - including insofar as mailing notices, etc.  To rebut 
this presumption, there must be "clear evidence" to the 
contrary that either VA's regular mailing practices were not 
regular or they were not followed.  More precisely, in order 
to rebut this presumption the veteran must establish both 
that the mailing was returned as undeliverable and that there 
were other possible and plausible addresses to contact him.  
See, e.g., Davis v. Principi, 17 Vet. App. 29 (2003).  In 
this case, though, no clear evidence to the contrary has been 
presented with which to rebut the presumption of 
administrative regularity.  It is therefore presumed that 
timely notices of the VA examinations were sent to the 
veteran at his most recent address of record.

As noted above, a veteran failing to report for a scheduled 
examination must show good cause for so doing.  See 38 C.F.R. 
§ 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  The 
record contains no justifiable indication of the reasons for 
the veteran's failure to appear for his September and October 
2003 examinations.  Consequently, as no such good cause has 
been shown, his claim for a higher rating must be denied as a 
matter of express VA regulation.  See 3.655(b).  This is 
nondiscretionary, as evidenced by use of the word "shall" in 
this regulation.  When, as here, disposition of the claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of left knee anterior cruciate ligament repair is denied.

____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


